Conviction of illegally possessing whisky was authorized by circumstantial evidence.
                          DECIDED MAY 2, 1942. *Page 309 
The defendant was convicted of illegally possessing whisky. He excepted to the overruling of his motion for new trial.
The motion contains only the general grounds. The evidence for the State disclosed that on the night in question two officers were driving along a highway. They cut off their lights, drove up in back of a taxicab, and stopped. They inquired of the driver what he was waiting for. The driver stated "Nothing," and drove off. Shortly thereafter, approximately sixty or seventy yards down the road, while the officers were still parked along the highway, there appeared a flashlight. The person holding the light motioned for two or three minutes, "kept motioning for them;" and the officers "just sat there in the car." This person then came on up the road toward the parked car and "ran up and stuck his head in" the officer's car, and he said, "Why don't you come on?" The officers reached out and grabbed him, and this person turned out to be the defendant. One of the officers held the defendant while the other went down the road where the defendant had been seen to motion with the flashlight, and there, "at the edge of the ditch," were twenty-six gallons of liquor. In the meantime the defendant had jerked away from the officer and fled. There was also evidence that on the occasion of a raid on the house of another person, while the officers were at that person's house, the defendant came to the house in an automobile and said he had come after some liquor. The evidence, though entirely circumstantial, was sufficient to connect the defendant with the liquor in question, and to authorize his conviction of possessing it unlawfully.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.